Citation Nr: 1600264	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part denied service connection for PTSD.  The Veteran appealed that decision, and in a January 2006 rating decision, the RO granted service connection for PTSD and assigned a 30 percent initial evaluation, effective the date of the claim, September 2, 2003.  

While this matter was previously captioned by the Board as entitlement to an increased rating for PTSD on appeal from the March 2007 rating decision, further review of the record indicates that the Veteran timely submitted a notice of disagreement regarding the initial rating for PTSD, and submitted additional lay and medical evidence within one year of the rating decision assigning the initial rating; therefore, the Board finds that the rating period on appeal is from September 2, 2003.  38 C.F.R. § 3.156(b) (2015).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from September 2, 2003, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire initial rating period from September 2, 2003, PTSD has not been manifested by occupational and social impairment with deficiencies in most areas.   


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 50 percent for PTSD, but no higher, have been met for the entire initial rating period from September 2, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014);		 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess, which held that the notice requirements of 38 U.S.C.A. 	 § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The duty to notify was satisfied through September 2003, August 2005, January 2007, and July 2008 letters to the Veteran that addressed all three service connection notice elements, and the September 2003 letter was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports.  

The evidence reflects that the Veteran is in receipt of "disability;" however, no Social Security Administration (SSA) records have been associated with the claims file.  Regarding the appeal for a higher initial rating for PTSD, the Board finds that the records are not necessary regarding rating the level of occupational and social impairment caused by the PTSD.  The Veteran has indicated that he began receiving SSA disability when he stopped working due to a physical condition.  See September 2015 VA examination report.  As the Veteran has indicated the decision is based on physical disabilities, and the Board is already considering the occupational impairment caused by the PTSD, SSA records would not produce relevant evidence to substantiate a higher rating for PTSD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran was afforded four VA examinations (the reports of which have been associated with the claims file) in November 2005, December 2005, February 2007, and September 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination, and assessed the symptomology and degree of occupational and social impairment.  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but withdrew the request.  See July 2010 withdrawal of hearing.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Higher Initial Rating for PTSD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the initial rating period from September 2, 2003.  

The Veteran is in receipt of a 30 percent rating for PTSD for the entire initial rating period from September 2, 2003 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

The Veteran generally contends that he is entitled to a higher rating than 30 percent for PTSD.  See November 2006 notice of disagreement.  The Veteran endorsed symptoms of mood swings, problems with relationships, trouble being in crowds, and anger issues.  See February 2008 notice of disagreement.  Additionally, the Veteran's wife stated that the Veteran suffers from anxiety and isolates himself, is easily frustrated, has trouble sleeping and nightmares, and has anger problems, trouble with his relationships with his family, and memory loss.  See November 2006 D.S. statement.  

The Veteran was afforded four VA examinations to help assess the severity of the PTSD.  At the November 2005 VA examination, the Veteran endorsed symptoms of depression, anxiety, dysphoric mood, irritability and anger issues, and isolation.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 51.  

At the December 2005 VA examination, the Veteran reported that he has poor anger control, and gets panic attacks, including feelings of hot tachycardia.  The Veteran endorsed symptoms of anxiety, nightmares, trouble sleeping, feelings of detachment from others with a foreshortened future, and hypervigilance.  The Veteran stated he has no social life and an inability to engage in any activities with his family.  The VA examiner assigned a GAF score of 51.  

At the February 2007 VA examination, the Veteran continued to endorse symptoms of sleep disturbances and nightmares, stated he has poor concentration and is more withdrawn.  The Veteran endorsed symptoms of hypervigilance, avoidance, depression, and decreased interest and energy.  At that time, the VA examiner assigned a GAF score of 52.  

At the September 2015 VA examination, the Veteran continued to endorse symptoms of nightmares and chronic sleep impairment.  The Veteran endorsed symptoms of avoidance, a persistent negative emotional statement, and a markedly diminished interest or participation in significant activities.  The Veteran endorsed irritability with angry outbursts, hypervigilance, an exaggerated startle response, a depressed mood, anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation, and assigned a GAF score of 65.  

The Veteran additionally received VA psychiatric treatment for a period of the rating period on appeal.  Review of VA treatment records from February 2004 through February 2007 show that the Veteran suffered from depression and has had thoughts of suicide with no plan or intent.  See February 2004 VA treatment notes.  The Veteran had chronic sleep impairment.  See June 2004 VA treatment notes.  The GAF scores during this time period were between 60 and 68.  

The Veteran submitted three medical letters from his private doctor.  In an August 2003 letter, the doctor stated that the Veteran suffers from extreme anxiety and requested an examination for PTSD.  In July 2004, the Veteran's doctor diagnosed PTSD due to military stressors.  Additionally, in an October 2006 letter, the Veteran's doctor assessed that the Veteran suffers from severe anxiety and recent memory problems, problems with relationships, being in crowds, mood swings and anger issues, and engaging in interpersonal relationships or interacting with supervisors or coworkers.  At that time, the doctor assessed that the Veteran is 100 percent unemployable due to PTSD.  

After reviewing all the evidence, both medical and lay, the Board finds that for the entire initial rating period from September 2, 2003, the PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity, and more nearly approximates the criteria for a 50 percent disability rating currently assigned under Diagnostic Code 9411.  The Veteran endorses symptoms such as panic attacks, impairment of memory, impaired judgement, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The September 2015 VA examination report provides a specific assessment of the level of occupational and social impairment due to the PTSD (occasional decrease in work efficiency), and identifies underlying symptomatology and impairments that cause the occupational and social impairment.  While the Board has weighed and considered the VA examiner's assessment, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record showing that the Veteran's symptoms cause impairments that more nearly approximate occupational and social impairment with reduced reliability due to the service-connected PTSD for the entire initial rating period, the Board finds the September 2015 overall assessment as to degree of occupational and social impairment is of lesser probative value than the other evidence of record.  

The Board has weighed and considered the GAF scores during the initial rating period, which have varied between 51 and 68, but were most consistently between 51 and 65.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV at 46-47.  The Board finds that the GAF scores, when read together with the other evidence of record, reflect that the Veteran experiences occupational and social impairment with reduced reliability, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411 for the initial rating period.  38 C.F.R. § 4.130.

The Board also finds the weight of the lay and medical evidence demonstrates that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any portion of the initial rating period.  The evidence does not show that for this period the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  

Additionally, the Board has weighed the Veteran's treating doctor's assessment that the Veteran is 100 percent unemployable due to PTSD, and affords it little probative value in comparison to the other evidence of record.  The evidence shows that the treating doctor is not a psychologist or psychiatrist but a doctor in family medicine.  Additionally, the other lay and medical evidence of record demonstrates moderate to mild symptoms, and it does not show total occupational and social impairment, or even occupational and social impairment in most areas; therefore, the opinion is of lesser probative value than the other lay and medical evidence of record.  

The evidence of record reflects that the Veteran endorses some symptoms of a rating of 70 percent, such as difficulty in adapting to stressful circumstances including work or a worklike setting and periods of suicidal ideation (but with no plan or intent), but the symptoms do not show the degree of occupational and social impairment needed to more nearly approximate the criteria for a 70 percent rating.  The evidence reflects that the Veteran does not endorse symptoms of obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships as the Veteran endorses being responsible for the majority of the household chores, has no difficulties in activities of daily living, and participates in activities such as church, visiting family members, and going out to dinner.  See September 2015 VA examination report.  Therefore, the Board finds that the Veteran's symptomatology does not cause occupational and social impairment with deficiencies in most areas.  

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression, anxiety, panic attacks, chronic sleep impairment, short-term memory impairment, impaired concentration, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A higher initial disability rating of 50 percent, but no higher, for PTSD from September 2, 2003, is granted.


REMAND

Entitlement to TDIU

The Veteran has asserted that he is not working due to the service-connected PTSD, and has been on "disability" since he retired from work in 1997.  See October 2008 substantive appeal (on a VA Form 9).  However, the record does not indicate whether the Veteran receives disability solely for physical nonservice-connected disabilities or both nonservice-connected physical disabilities and the service-connected PTSD, and SSA decision and records have not been associated with the claims file.  

VA has a duty to assist a veteran in the development of the claim, and this duty includes assisting the veteran in the procurement of service treatment (medical) records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist is heightened when records are in the control of a government agency.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Therefore, a remand is necessary to obtain the SSA records.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any treatment or medical records associated with any subsequent disability determinations by SSA.  

2.  Then, readjudicate the issue of entitlement to TDIU.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


